ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                  Carr v. Koch, 2012 IL 113414




Caption in Supreme         PAUL CARR et al., Appellants, v. CHRISTOPHER KOCH, State
Court:                     Superintendent of Education, et al., Appellees.



Docket No.                 113414


Filed                      November 29, 2012


Held                       A declaratory judgment action complaining that property tax rates were
(Note: This syllabus       higher in some school districts than in others and alleging a denial of
constitutes no part of     equal protection in the statutory school funding system implemented by
the opinion of the court   defendant state officials was properly dismissed for lack of standing
but has been prepared      where the school districts themselves had discretion in setting tax rates.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Fourth District; heard in that
Review                     court on appeal from the Circuit Court of Sangamon County, the Hon.
                           Patrick Londrigan, Judge, presiding.



Judgment                   Appellate court judgment affirmed.
Counsel on                Scott R. Lassar, Tacy F. Flint, Jason M. Adler and Sean A. Siekkinen, of
Appeal                    Sidley Austin LLP, and Alexander Polikoff, all of Chicago, for
                          appellants.

                          Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
                          Solicitor General, and Paul Berks, Assistant Attorney General, of
                          Chicago, of counsel), for appellees.


Justices                  JUSTICE THOMAS delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Garman, Karmeier, Burke,
                          and Theis concurred in the judgment and opinion.



                                            OPINION

¶1         Plaintiffs Paul Carr and Ron Newell brought a declaratory judgment action seeking a
      declaration that the Illinois education funding system set forth in section 18-8.05 of the
      School Code (105 ILCS 5/18-8.05 (West 2010)) (hereinafter the education funding statute)
      violates the equal protection clause of the Illinois constitution (Ill. Const. 1970, art. I, § 2).
      Named as defendants were Dr. Christopher Koch, State Superintendent of Education; the
      Illinois State Board of Education (ISBE); and Patrick J. Quinn, Governor of the State of
      Illinois.
¶2         Plaintiffs alleged that as Superintendent, Dr. Koch was the chief education officer for the
      Illinois State Board of Education. Plaintiffs alleged that the ISBE is the state agency that sets
      educational policies, standards, and guidelines for Illinois public schools, and oversees and
      disburses state monies used to fund public education in Illinois. Finally, plaintiffs alleged that
      as Governor of the State of Illinois, defendant Quinn is charged with executing the laws of
      the state and is responsible for developing and allocating the annual budget for the state,
      including the monies to fund public education in Illinois. In addition, the Governor, with the
      consent of the state Senate, appoints the members of the ISBE. Defendants Koch and Quinn
      were sued in their official capacities.
¶3         Defendants filed a motion to dismiss in the circuit court of Sangamon County. The
      motion to dismiss was granted, and plaintiffs’ complaint was dismissed with prejudice. The
      appellate court affirmed. 2011 IL App (4th) 110117. This court allowed plaintiffs’ petition
      for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010). We now affirm the judgment of the
      appellate court.

¶4                                      BACKGROUND
¶5         As noted, plaintiffs challenge the funding provisions of the School Code. The state’s


                                                 -2-
       education funding system is “designed to assure that, through a combination of State
       financial aid and required local resources, the financial support provided each pupil in
       Average Daily Attendance equals or exceeds a prescribed per pupil Foundation Level.” 105
       ILCS 5/18-8.05(A)(1) (West 2010).
¶6         For the 2009-10 school year, at issue in plaintiffs’ complaint, the statute provided that
       the Foundation Level of support was $6,119 per pupil. 105 ILCS 5/18-8.05(B)(3) (West
       2010). The statute uses an “Average Daily Attendance” figure, as well as “Available Local
       Resources,” in calculating general state aid to schools. See 105 ILCS 5/18-8.05(C), (D)
       (West 2010).
¶7         If a school district’s Available Local Resources per pupil is less than the product of 0.93
       times the “Foundation Level,” general state aid for that district is calculated as an amount
       equal to the Foundation Level, minus Available Local Resources, multiplied by the Average
       Daily Attendance of the school district. 105 ILCS 5/18-8.05(E)(2) (West 2010). These
       districts will be referred to as Foundation Level Districts.
¶8         If a school district’s Available Local Resources per pupil is equal to or greater than the
       product of 0.93 times the Foundation Level, and less than the product of 1.75 times the
       Foundation Level, the general state aid per pupil is derived using a linear algorithm, ranging
       from 0.07 times the Foundation Level to 0.05 times the Foundation Level. 105 ILCS 5/18-
       8.05(E)(3) (West 2010). These districts will be referred to as Alternative Formula Districts.
¶9         Finally, if a school district for which Available Local Resources per pupil equals or
       exceeds the product of 1.75 times the Foundation Level, the general state aid for the school
       district is $218 per pupil. 105 ILCS 5/18-8.05(E)(4) (West 2010). These districts will be
       referred to as Flat Grant Districts.
¶ 10       Plaintiffs filed their complaint on March 24, 2010. The complaint alleged that the state’s
       education funding system had the effect of requiring taxpayers in school districts with low
       property values to pay property taxes to fund local public schools at a higher rate than
       similarly situated taxpayers in school districts with high property values. Plaintiff Carr
       alleged that he owns property in Homewood-Flossmoor Consolidated High School District
       233, a Foundation Level High School District in Cook County. Carr paid annual school
       property taxes on that property in 2006 at a rate of 4.10%, in order to generate instructional
       expenditures per pupil of $7,292 in the 2007-08 school year.
¶ 11       Plaintiffs’ complaint alleged that in contrast to Carr, a similarly situated property owner
       in New Trier High School District 203, a Flat Grant District, was taxed at a rate of 1.66%,
       a rate almost two and a half times less than Carr’s tax rate. Nonetheless, the students at New
       Trier High School received $10,641 per pupil in instructional expenditures, $3,349 more per
       pupil than the students at Homewood-Flossmoor High School. In addition, New Trier High
       School received a $218 per student grant from the state.
¶ 12       Plaintiff Newell alleged that he owns property in Cairo Unified School District 1, a
       Foundation Level Unified School District. Newell paid annual school property taxes on that
       property in 2006 at a rate of 6.95%, in order to generate instructional expenditures of $6,192
       per student in the 2007-08 school year. In contrast, a similarly situated property owner in
       Scales Mound CUSD 211, a Flat Grant Unified District located in Jo Daviess County, was

                                                -3-
       taxed at a rate of 3.33%, less than half that paid by plaintiff Newell in 2006. Nonetheless, the
       students at Scales Mound received over $2,400 more per pupil in instructional expenditures
       than the students in Cairo USD 1.
¶ 13        Plaintiffs alleged that in order for a Foundation Level District to achieve Foundation
       Level funding for its students, it is required to tax its citizens at a statutorily specified rate.
       If a Foundation Level District taxes at any lower rate, then its local property tax revenues,
       when combined with general state aid, will be insufficient to reach the Foundation Level. In
       contrast, a Flat Grant District need not tax itself at the statutorily specified rate in order to
       achieve Foundation Level funding. Moreover, the state provides a Flat Grant District with
       an additional $218 per pupil regardless of the tax imposed by the Flat Grant District, and
       regardless of whether the revenue generated by the tax imposed in that district exceeds the
       Foundation Level. Plaintiffs alleged that the result of the state’s education funding system
       is to require payment of substantially higher tax rates by residents of property-poor
       Foundation Level Districts than by residents of property-rich Flat Grant Districts, in order
       to reach the Foundation Level.
¶ 14        Plaintiffs further alleged that, according to the latest available educational funding data,
       taxpayers in property-poor K-8 school districts paid a median property tax rate that was 23%
       higher than that paid by similarly situated taxpayers in property-rich K-8 districts. However,
       students in those property-poor districts received a median operating expenditure per pupil
       that was 28% lower than that received by students in property-rich school districts.
¶ 15        Likewise, taxpayers in property-poor high school districts paid a median tax rate that was
       36% higher than that paid by similarly situated taxpayers in property-rich high school
       districts, even though the median operating expenditure per pupil in the property-poor high
       school districts was 36% lower than that paid by taxpayers in property-rich high school
       districts.
¶ 16        Similarly, taxpayers in property-poor unified districts paid a median property tax rate that
       was 3% higher than that paid by taxpayers in property-rich unified districts, even though the
       medial operating expenditure per pupil in the property-poor districts was 14% lower than that
       received by students in the property-rich unified districts.
¶ 17        Plaintiffs alleged that the state’s education funding system serves no rational purpose.
       Plaintiffs acknowledged that the decision in Committee for Educational Rights v. Edgar, 174
       Ill. 2d 1 (1996), held that disparity in funding between school districts was related to the
       legitimate state goal of promoting local control of education. Plaintiffs alleged, however, that
       since the Edgar decision, individual schools and school districts in Illinois no longer exercise
       local control over the core education functions of schools, having abandoned local control
       of schools in favor of centralized decisionmaking by defendant ISBE. Plaintiffs claimed that
       the state’s reliance on an education funding system that imposes substantially greater burdens
       on taxpayers who reside in property-poor districts than it does on similarly situated taxpayers
       who reside in property-rich districts violates the equal protection clause of the Illinois
       constitution.
¶ 18        In support of their allegations that schools and school districts in Illinois have abandoned
       control of schools in favor of centralized decisionmaking by the ISBE, plaintiffs pointed to


                                                  -4-
       the Illinois Learning Standards (ILS) promulgated by the ISBE in 1997. The ILS specify what
       students in all Illinois public schools should know and be able to do in seven core areas as
       a result of their elementary and secondary schooling. The state measures school performance
       in Illinois based on the results of mandatory standardized tests. Elementary school students
       take the Illinois Standard Achievement Test (ISAT), and high school students take the Prairie
       State Achievement Exam (PSAE).
¶ 19        Plaintiffs alleged that schools face serious penalties for failing to meet state prescribed
       student performance targets on the ISAT and PSAE, including limiting a school’s or
       district’s control over its budget and spending, requiring the use of state-designed tutoring
       programs, and even assuming control over and imposing forced restructuring on the school
       or district where a school fails to meet targets for several years. Plaintiffs claimed that the
       highly detailed ILS, the mandatory tests aligned to the ILS, the specifications of what
       students must learn in each subject area, plus the severe penalties imposed for failure to
       comply, established that individual schools and school districts in Illinois no longer exercised
       local control over the core education function of schools, so that plaintiffs’ complaint was
       not barred by the decision in Edgar.
¶ 20        In May 2010, defendants filed a combined motion to dismiss pursuant to section 2-619.1
       of the Code of Civil Procedure. In support of their argument under section 2-619, defendants
       argued that plaintiffs lacked standing to challenge the education funding statute, and also
       argued that the Board must be dismissed from the lawsuit for lack of subject matter
       jurisdiction based on sovereign immunity.
¶ 21        In support of their argument under section 2-615, defendants argued that the complaint
       must be dismissed for failure to state a claim under the equal protection clause based upon
       the decision in Edgar. Defendants also argued that the ILS did not eliminate local control of
       schools or the ability to tax property at different rates, and that the funding of public
       education is a matter for the legislature, not the courts, to address.
¶ 22        The trial court granted defendants’ motion to dismiss. The trial court found that Edgar
       controlled, so that plaintiffs could not state a claim for violation of equal protection. The trial
       court also found that plaintiffs lacked standing to bring their action because the variations
       in tax-assessment rates were the result of local decisionmaking and could not be firmly
       traceable to defendants. Finally, the trial court found that the action against the Board was
       barred by the State Lawsuit Immunity Act (745 ILCS 5/0.01 et seq. (West 2010)).
¶ 23        As noted, the Appellate Court, Fourth District, affirmed. 2011 IL App (4th) 110117. The
       appellate court noted that section 18-8.05(A)(4) states that “ ‘[s]chool districts are not
       required to exert a minimum Operating Tax Rate in order to qualify for assistance under this
       Section.’ ” Id. ¶ 29. The appellate court found that the allegations in plaintiffs’ complaint
       confirmed that the tax rates imposed were not obligated by the education funding statute, as
       the rates imposed by plaintiffs’ respective school districts, 4.10% and 6.95%, were more than
       double the rates the state used to calculate its contributions to those districts. Id. ¶ 30.
       Plaintiffs’ school districts were neither punished nor rewarded for exceeding the statutory
       tax rates on which the state based its aid calculation, and the state did nothing to induce
       plaintiffs’ school districts to tax at rates of 4.10% and 6.95%. Id. Therefore, the appellate


                                                  -5-
       court concluded that any injury incurred by higher tax rates was not fairly traceable to
       defendants’ actions, and a declaration that the state’s education funding statute is
       unconstitutional would not redress plaintiffs’ claimed injury of higher tax rates. Id. In fact,
       a declaration that the state’s education funding statute is unconstitutional likely would result
       in higher property tax rates to compensate for the loss of state aid. Id.
¶ 24       The appellate court also held that plaintiffs’ claim that the state has abandoned local
       control of schools in favor of centralized decisionmaking by the Board was insufficient to
       confer standing. Id. ¶ 31. The appellate court observed that plaintiffs did not allege that
       students in their school districts had failed to meet the state’s performance standards, nor did
       plaintiffs allege that the state had imposed or threatened to impose any of the remedies
       available to save failing school districts. Id. ¶ 32. In any event, even if plaintiffs had made
       such allegations, it is not the funding formula that authorizes the state to threaten such
       penalties, but rather sections 2-3.25d and 2-3.25f of the School Code (105 ILCS 5/2-3.25d,
       2-3.25f (West 2010)), which plaintiffs did not challenge. 2011 IL App (4th) 110117, ¶ 32.
       Therefore, plaintiffs’ claim that the combined effect of the state’s funding scheme and the
       ILS caused them to be treated differently from similarly situated taxpayers in property-rich
       districts, and failed to state a direct or threatened injury caused by the statute. Id. The
       appellate court thus agreed with the trial court that plaintiffs lacked standing to challenge
       section 18-8.05 of the School Code, and affirmed the trial court’s order granting defendants’
       motion to dismiss with prejudice on that basis.

¶ 25                                          ANALYSIS
¶ 26        Plaintiffs now appeal the appellate court’s affirmance of the circuit court’s dismissal of
       their complaint. Plaintiffs argue that they have standing to challenge the state’s educational
       funding system, and argue that their complaint states a claim for violation of the equal
       protection clause.
¶ 27        Defendants’ motion to dismiss plaintiffs’ complaint was brought pursuant to section 2-
       619.1 of the Code of Civil Procedure (735 ILCS 5/2-619.1 (West 2010)). Section 2-619.1
       allows a party to file a combined section 2-619 and 2-615 motion to dismiss. A section 2-615
       motion to dismiss attacks the legal sufficiency of a complaint (Vitro v. Mihelcic, 209 Ill. 2d
       76, 81 (2004)), while a section 2-619 motion to dismiss admits the sufficiency of the
       complaint, but asserts an affirmative defense or other matter that avoids or defeats that claim
       (Barber v. American Airlines, Inc., 241 Ill. 2d 450, 455 (2011)). This court’s review of a
       motion to dismiss under either section 2-615 or section 2-619 is de novo. See Barber, 241
       Ill. 2d at 455; Vitro, 209 Ill. 2d at 81.
¶ 28        The doctrine of standing insures that issues are raised only by those parties with a real
       interest in the outcome of the controversy. Wexler v. Wirtz Corp., 211 Ill. 2d 18, 23 (2004).
       In order to have standing to challenge the constitutionality of a statute, a party must have
       sustained, or be in immediate danger of sustaining, a direct injury as a result of the
       enforcement of the challenged statute. Wexler, 211 Ill. 2d at 23. “The claimed injury must
       be (1) distinct and palpable; (2) fairly traceable to defendant’s actions; and (3) substantially
       likely to be prevented or redressed by the grant of the requested relief.” Id.


                                                 -6-
¶ 29        In this court, plaintiffs argue that the appellate court erroneously concluded that
       plaintiffs’ injuries flowed from paying particular amounts of taxes, rather than from the
       inequality of treatment with regard to taxes. Plaintiffs explain that the “gravamen of
       Plaintiffs’ claim is that the State’s funding system effectively compels Plaintiffs and other
       residents of Foundation Level districts to pay higher property tax rates than similarly situated
       residents of property-wealthy districts in order to achieve the State’s specified Foundation
       Level of funding.”
¶ 30        Plaintiffs contend that the state’s education funding system expressly establishes three
       classes of school districts, and the amount of general state aid the system distributes to each
       of the classified districts is determined by the property tax base from which the districts draw
       their revenues. Plaintiffs claim that the result of that classification/distribution system is that
       some taxpayers, in property-poor districts such as plaintiffs’ districts, must pay higher taxes
       than similarly situated taxpayers in property-rich districts, in order to reach the Foundation
       Level of per-pupil funding. This unequal treatment is directly traceable to the state because
       it is the state’s funding formula, and nothing else, that causes the injury.
¶ 31        Upon review, we agree with the appellate court that plaintiffs’ allegations fail to establish
       that their alleged injury—that they are required to pay higher taxes than similarly situated
       residents of property-rich school districts—is a direct result of the enforcement of the
       education funding statute or is fairly traceable to defendants’ actions. In so holding, it is
       important to clarify the exact nature of the statute at issue.
¶ 32        The education funding statute is simply that: a funding statute. It is not a taxing statute.
       The statute is titled, “Basis for apportionment of general State financial aid and supplemental
       general State aid to the common schools for the 1998-1999 and subsequent school years.”
       105 ILCS 5/18-8.05 (West 2010). The statute sets forth a “system of general State financial
       aid.” 105 ILCS 5/18-8.05(A)(1) (West 2010). The purpose of the statute is to “assure that,
       through a combination of State financial aid and required local resources, the financial
       support provided each pupil in Average Daily Attendance equals or exceeds a prescribed per
       pupil Foundation Level.” 105 ILCS 5/18-8.05(A)(1) (West 2010). The Foundation Level is
       defined as “the minimum level of per pupil financial support that should be available to
       provide for the basic education of each pupil in Average Daily Attendance.” 105 ILCS 5/18-
       8.05(B)(1) (West 2010).
¶ 33        The statute sets forth a formula for determining the amount of state aid to which a school
       district is entitled. The amount of Available Local Resources, along with the Foundation
       Level figure, is used in the computation of general state aid allotted to a school district. 105
       ILCS 5/18-8.05(E) (West 2010). The statute imputes a level of per pupil Available Local
       Resources, which includes “a calculated dollar amount representing local school district
       revenues from local property taxes and from Corporate Personal Property Replacement
       Taxes, expressed on the basis of pupils in Average Daily Attendance.” 105 ILCS 5/18-
       8.05(D)(1) (West 2010). In determining a school district’s revenue from local property taxes,
       the equalized assessed valuation of all taxable property of each school district is utilized. 105
       ILCS 5/18-8.05(D)(2) (West 2010).
¶ 34        Because plaintiffs’ argument can be interpreted as suggesting that the local property tax


                                                  -7-
       rates in the statute are based upon the wealth of the school districts, it is important to
       emphasize that the education funding statute applies a multiplier to calculate local property
       tax revenues per pupil without regard to the wealth of the district, i.e., whether the district
       is a Foundation Level District, an Alternative Formula District, or a Flat Grant District.
       Rather, the multiplier varies depending upon the type of school district. Thus, a 3.00%
       multiplier is used for all school districts with grades kindergarten through 12, a 2.30%
       multiplier is used for all school districts with grades kindergarten through eight, and a 1.05%
       multiplier is used for all school districts with grades 9 through 12. 105 ILCS 5/18-8.05(D)(3)
       (West 2010).
¶ 35       Further, although the education funding statute assumes a certain local property tax rate
       in calculating Available Local Resources, the statute does not require school districts to
       impose that tax rate in order to receive the statutorily determined amount of general state aid.
       The statute expressly states that “[s]chool districts are not required to exert a minimum
       Operating Tax Rate in order to qualify for assistance under this Section.” 105 ILCS 5/18-
       8.05(A)(4) (West 2010). Likewise, the statute does not require a school district to actually
       reach Foundation Level in order to receive general state aid. With regard to the receipt of
       general state aid, school districts are not penalized or rewarded for taxing at, above, or below
       the statutorily assumed local property tax rate. School districts receive the statutorily
       determined general state aid regardless of the local property tax rate actually imposed. It is
       entirely within the discretion of the school districts to determine the actual rate of local
       property taxes.
¶ 36       As the appellate court noted, that school districts and not defendants control the amount
       of local property taxes imposed is evident from the allegations of plaintiffs’ complaint. The
       education funding statute assumed a tax rate of 1.05% for high school districts such as
       Homewood-Flossmoor Consolidated High School District 233. Nonetheless, Homewood-
       Flossmoor elected to impose a tax rate of 4.10%. Likewise, the education funding statute
       assumed a tax rate of 3% for combined elementary and high school districts such as Cairo
       Unified School District 1, but Cairo Unified School District 1 elected to impose a tax rate
       of 6.95%.
¶ 37       Even though plaintiffs’ school districts taxed at a higher rate than the rate assumed in the
       education funding statute, the amount of general state aid received by those school districts
       was not reduced or adjusted to reflect the higher local property tax rates. Again, this is
       because the education funding statute does not require school districts to actually tax at any
       certain rate in order to receive general state aid. The local property tax rate figure in the
       education funding statute is simply used as part of the statutory formula to determine the
       amount of general state aid allotted to a school district. Consequently, plaintiffs’ claims that
       the imposition of the higher taxes is a direct result of the enforcement of the statute and is
       fairly traceable to defendants is too attenuated to confer standing in this case.
¶ 38       Plaintiffs respond, however, that other courts have held that standing exists to challenge
       governmental action if the government is a “but for” cause of the plaintiff’s injury, even if
       the action of a third party is also a necessary cause of the injury. Therefore, plaintiffs
       maintain that they have standing because they have alleged that the combined effect of the
       state’s school funding formula, along with the severe penalties the state imposes for failure

                                                 -8-
       to meet its mandatory ILS, is to force property-poor school districts to impose, and the
       residents of those districts to pay, higher tax rates than property-rich districts, in order to
       reach the basic level of per-pupil funding. Although the state does not directly set property
       tax rates, plaintiffs contend that the state’s actions have had a determinative or coercive
       effect on local school districts. The state’s actions are coercive or determinative because a
       school district must reach the Foundation Level of funding in order to meet the ILS, and the
       property-poor school districts must tax at a higher rate than property-rich school districts in
       order to reach the Foundation Level.
¶ 39       Here, too, we find plaintiffs’ allegations to be too attenuated to establish standing. We
       again point out that the education funding statute is a vehicle to determine the amount of
       general state aid allocated to school districts. To that end, the statute uses a formula that
       “imputes a level of per pupil Available Local Resources and provides for the basis to
       calculate a per pupil level of general State financial aid that, when added to Available Local
       Resources, equals or exceeds the Foundation Level.” 105 ILCS 5/18-8.05(A)(1) (West 2010).
¶ 40       Again, the education funding statute does not require or compel school districts to tax at
       a certain rate, nor does it require school districts to reach the Foundation Level in order to
       receive the general state aid to which they are statutorily entitled. In fact, the general state aid
       is provided to help school districts meet the Foundation Level. See 105 ILCS 5/18-
       8.05(A)(1) (West 2010) (“The system of general State financial aid provided for in this
       Section is designed to assure that, through a combination of State financial aid and required
       local resources, the financial support provided each pupil in Average Daily Attendance
       equals or exceeds a prescribed per pupil Foundation Level.”).
¶ 41       Further, nowhere in the education funding statute is the amount of general state aid tied
       to a school district’s performance with regard to the ILS. As defendants have argued, the
       education funding statute does not authorize the state to intervene in school districts that
       continually fail to make progress toward the ILS. The provisions concerning the ILS are
       contained in an entirely different section of the School Code (105 ILCS 5/2-3.25d, 2-3.25f
       (West 2010)). Although a school district might decide that more local property tax revenues
       are required in order to provide its students with a sufficient education to meet the ILS, that
       decision is left to the school district, and is not compelled or required by the education
       funding statute.
¶ 42       Plaintiffs cite three cases in support of their “but for” argument. Those cases, however,
       are distinguishable because the injury in those cases was fairly traceable to the defendants’
       actions.
¶ 43       For example, in P&S Grain, LLC v. County of Williamson, 399 Ill. App. 3d 836 (2010),
       the plaintiff retail businesses challenged the County School Facility Occupation Tax Law (55
       ILCS 5/5-1006.7 (West Supp. 2007)), which allowed county governments to impose a 1%
       sales tax for school facility use. The appellate court held that the plaintiffs had a real interest
       in the outcome of the lawsuit because they were subject to the tax they were challenging.
       P&S Grain, 399 Ill. App. 3d at 844. Further, plaintiffs’ claim of injury was fairly traceable
       to the defendants’ actions, because the intervener school districts initially requested the tax
       to be implemented, the defendant Williamson County board passed the ordinances and


                                                   -9-
       completed the procedures that resulted in the implementation of the tax, and the defendant
       Department of Revenue was charged with the collection and enforcement of the tax. Id.
¶ 44        Plaintiffs next cite Rodgers v. Whitley, 282 Ill. App. 3d 741 (1996), where property
       owners and residents in Illinois counties filed an amended complaint asserting that the
       Property Tax Extension Limitation Act was unconstitutional as to them because it had caused
       and would continue to cause a deterioration in services provided by taxing bodies that rely
       on property tax revenue for funding. The appellate court held that the plaintiffs were within
       the class as to whom the Act was allegedly unconstitutional. Id. at 746. In addition, the
       plaintiffs had alleged a distinct and palpable injury in claiming that the Act led to insufficient
       funding for taxing bodies, causing a reduction in public services. Id. at 747. The injury was
       clearly traceable to defendants’ implementation and enforcement of the Act, and if plaintiffs
       were granted the relief they sought, the limitations in the generation of revenue which
       allegedly caused the injury would no longer exist. Id.
¶ 45        Plaintiffs also cite Bennett v. Spear, 520 U.S. 154 (1997), in support of their argument
       that the education funding statute is the “but for” cause of their injury. In that case, the Fish
       and Wildlife Service issued a biological opinion in accordance with the Endangered Species
       Act of 1973 (16 U.S.C. § 1531 et seq.). The plaintiffs alleged that the restrictions imposed
       by the biological opinion on lake levels would adversely affect them by substantially
       reducing the quantity of available irrigation water. Bennett, 520 U.S. at 167. The plaintiffs
       filed an action against the Fish and Wildlife Service’s director and regional director, and the
       Secretary of the Interior. The defendants challenged the plaintiffs’ standing, arguing that the
       plaintiffs’ injury was not fairly traceable to the Service’s biological opinion, because the
       Bureau of Reclamation retained ultimate responsibility for determining how and whether a
       proposed action would go forward. Id. at 168.
¶ 46        The Supreme Court rejected the defendants’ standing argument, stating that the argument
       “wrongly equates injury ‘fairly traceable’ to the defendant with injury as to which the
       defendant’s actions are the very last step in the chain of causation.” Id. at 168-69. Thus, an
       injury produced by determinative or coercive effect upon the action of someone else would
       suffice for purposes of standing. In that case, the biological opinion had a “powerful coercive
       effect on the [Bureau],” because a heavy burden was placed on an agency that disagreed with
       the biological opinion to articulate its reasons for disagreeing, the biological opinion raised
       wildlife issues for review that were beyond the Bureau’s area of expertise, and the Bureau
       was potentially exposed to civil and criminal penalties if it erred in disregarding the
       biological opinion. Id. at 169-70.
¶ 47        Plaintiffs argue that the preceding cases are instructive because standing was held to exist
       as to claims against a governmental entity where that entity’s actions were a “but for” cause
       of the injury, even though other entities’ actions were also necessary causes of the injury.
       Plaintiffs contend that in this case, too, the state’s unequal funding formula is a “but for”
       cause of the unequal treatment of similarly situated taxpayers in school districts throughout
       Illinois, even though taxes are ultimately imposed by those districts, and not the state.
¶ 48        As stated, we disagree. In contrast to P&S Grain, defendants did not request plaintiffs’
       school districts to impose the higher local property tax rates, did not complete the procedures


                                                 -10-
       that resulted in the implementation of the higher tax rates, and did not collect and enforce the
       higher taxes.
¶ 49        Likewise, in contrast to Rodgers, the higher taxes paid by defendants were not clearly
       traceable to the defendants’ implementation and enforcement of the education funding
       statute. We repeat. With regard to the Foundation Level and the allocation of general state
       aid, the education funding statute assumes a school district exerts a sufficient local taxing
       effort, but ultimately it is up to the school district alone to determine, implement and enforce
       its property tax rates.
¶ 50        Finally, in contrast to Bennett, the education funding statute does not produce a
       determinative or coercive effect upon plaintiffs’ school districts such that the statute is the
       “but for” cause of plaintiffs’ alleged injury. The education funding statute does not expose
       plaintiffs’ school districts to civil or criminal penalties for failing to impose the statutorily
       assumed local property tax rate. In addition, although the statute endeavors to provide school
       districts with financial support sufficient to equal or exceed the prescribed per-pupil
       Foundation Level, the statute does not expressly require a school district to reach the
       Foundation Level of funding, and imposes no penalty on a school district that does not meet
       the Foundation Level. Finally, the education funding statute does not tie the allocation of
       general state aid to a school district’s performance on the ILS. Consequently, the “powerful
       coercive effect” present in Bennett is missing in the instant case.
¶ 51        Based upon the foregoing, we find that plaintiffs’ alleged injury, paying higher local
       property taxes than residents of property-rich school districts, is not a direct result of the
       enforcement of the education funding statute, or fairly traceable to defendants’ actions in
       enacting the education funding statute. Plaintiffs, therefore, do not have standing to bring the
       instant action against defendants. The circuit court properly granted defendants’ motion to
       dismiss with prejudice.
¶ 52        Given our finding that plaintiffs do not have standing to bring the instant claim, we need
       not address plaintiffs’ additional argument that they have stated a claim for violation of the
       equal protection clause.

¶ 53                                    CONCLUSION
¶ 54       For all of the foregoing reasons, we affirm the appellate court’s judgment, which
       affirmed the judgment of the circuit court dismissing plaintiffs’ complaint with prejudice.

¶ 55       Appellate court judgment affirmed.




                                                 -11-